Wright, A. J.
I concur in the judgment as pronounced by the Chief Justice; also with the views expressed by him in reaching such judgment.
This being a case of vital importance to the people of the whole State, if the record contains sufficient to warrant this Court to so *262largely and fully express its views concerning the mode of procedure after an election held, I deem it highly proper that it should be done, that all persons who may be interested in the event of any election hereafter may take heed and act in such a manner as not to obstruct or throw any obstacle in the way of obtaining a air and true expression of the will of the people.
The points discussed in the opinion of the Chief Justice are expressly raised in the judgment of the Court below ; and, aceordng to-the Constitution, I regard it as being the duty of this Court, whenever it reverses or affirms a judgment, to consider and decide every point made and distinctly stated in the cause, and to give in writing the reasons therefor.